DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                                                                                                
 
Response to Amendment
In response to the Preliminary Amendment filed on October 15, 2021, claims 1-13 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Drawings:
In Fig. 6, change reference number “5” for the upper housing to --150--.
In the Specification:
Pg. 13, line 1, change “touch pad 111” to --touch pad (CT, 111)--;
	line 10-12, change “side button up (SBU) 132a, side button down (SBD) 132b, side button left (SBL) 132c, and side button right (SBR) 132d,” to --side button up (SBU) 131a, 132a, side button down (SBD) 131b, 132b, side button left (SBL) 131c, 132c, and side button right (SBR) 131d, 132d,--.

	line 12, change “side button writing line 144” to --side button writing line 143--.
Pg. 15, lines 13 and 14, change “side touch pad FPCB connection part 142 and a side button contact point 143,” to --side touch pad FPCB connection part 143a - 143d and a side button contact point 142,--.
Pg. 19, lines 4-6, change “the upper housing 150 and the lower housing 160, the center touch pad 110, the center touch pad housing 120, the side touch pad 125a, 125b, 125c, and 125d, the side button 130,” to --the upper housing (HA, 150) and the lower housing (HB, 160), the center touch pad (CT, 110), the center touch pad housing CTH, the side touch pad (ST, 125a, 125b, 125c, and 125d), the side button (SB, 130),--.
In the claims:
Claim 2, line 32, change “a very small area of the touch pad.” to --a very small area of the center touch pad.--.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Hyunseok Park (applicant’s attorney) on March 2, 2022.

Claims 1-13 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:  None of the prior art of whether considered alone or in combination, fails to disclose the technical features of the a disk-shaped touch pad which recognizes a coordinate to perform pointing; a division boundary layer which is formed above the touch pad and is configured by a ring-shaped first division boundary layer which divides an upper portion of the touch pad into a circular center touch pad and a side touch pad and a linear second division boundary layer which individually divides the side touch pad in an arc shape; a side button which has a through hole formed in a center area through which a touch pad wiring line passes and divides an outside area while accommodating the touch pad so as to expose an upper portion of the touch pad to perform a side button function by pressing the side touch pad; a FPCB which has a touch pad FPCB connection part formed in a center area to which the touch pad wiring line is connected and two or more side button contact points which are radially disposed at an outside area corresponding to the side button to be electrically connected by pressing the side button; and upper/lower housings in which the division boundary layer, the touch pad, the side button, and the FPCB are sequentially laminated to be accommodated therein, wherein short-distance pointing is performed only by the center touch pad and long-distance pointing is performed in parallel by a combination of the center touch pad and the side touch pad, in the case of the long-distance pointing, a touch response sensitivity is stored when reaching the corresponding side touch pad after starting the touch of the center touch pad and a movement continues according to the touch response sensitivity without repeatedly touching while the touch is maintained after reaching the side touch pad so that a long-distance pointing of a desired pointing coordinate when the touch is released after reaching the desired pointing coordinate is performed to perform an unlimited long-distance pointing as long as desired even with a very small area of the touch pad (as per claims 1 and 3-13); or a disk-shaped center touch pad which recognizes a coordinate to perform pointing; a center touch pad housing which has a through hole formed in a center area through which a center touch pad wiring line passes and accommodates the center touch pad so as to expose an upper portion of the center touch pad; two or more side touch pads which are divided to be formed in an arc shape at an outside to be spaced apart from the center touch pad; a side button which formed below the side touch pad to correspond thereto, has a through hole through which a side touch pad wiring line passes, and performs a side button function by pressing the side touch pad; a FPCB which has a center touch pad FPCB connection part formed in a center area to which the center touch pad wiring line is connected, a side touch pad FPCB connection part at one side of an outside area to which the side touch pad wiring line is connected, and two or more side button contact points which are radially disposed at the other side of the outside area corresponding to the side button to be electrically connected by pressing the side button; an upper housing in which a division boundary layer configured by a ring-shaped first division boundary layer which divides the center touch pad and the side touch pad and a linear second division boundary layer which individually divides the side touch pad in an arc shape is formed at an upper end and the center touch pad, the side touch pad, the center touch pad housing, the side button, and the FPCB are sequentially laminated to be accommodated; and a lower housing formed to be opposite to the upper housing, wherein short-distance pointing is performed only by the center touch pad and long-distance pointing is performed in parallel by a combination of the center touch pad and the side touch pad, in the case of the long-distance pointing, a touch response sensitivity is stored when reaching the corresponding side touch pad after starting the touch of the center touch pad and a movement continues according to the touch response sensitivity without repeatedly touching while the touch is maintained after reaching the side touch pad so that the long-distance pointing of a desired pointing coordinate when the touch is released after reaching the desired pointing coordinate is performed to perform an unlimited long-distance pointing as long as desired even with a very small area of the touch pad (as per claim 2) (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Macfarlane (US Pub. No. 2010/0026626 A1) discloses the efficient keyboards.
Mazur et al (US Pub. No. 2011/0063230 A1) teaches the touch pad disc jockey controller.
Okumura et al (US Pub. No. 2014/0043272 A1) disclose the electronic apparatus.
Kim et al (Chinese Pub. No. CN 107782061 A) teaches the appliance having touch sensor assembly.
Xu (Chinese Pub. No. CN 207115366 U) discloses the multi-functional touch device.
Hyun et al (Korea Pub. No. KR 20200119643 A) teaches the touch mouse module cooperating mouse with touchpad.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOE H CHENG/
Primary Examiner
Art Unit 2626